BISTLINE, Justice,
concurring in part.
I.
Other than for professional fences, at whom the statute is presumably aimed, the crime of possession of stolen property is often the result of pure happenstance, and probably more often happenstance coupled with an attractive bargain. Here we have nothing before us to show that Mr. Schrom was a professional fence. Contrariwise, we have the fact that the district judge con*773sidered Schrom a candidate for probation. Accordingly, at oral sentencing the court retained 120 days retained jurisdiction, and instead of remanding him over to the sheriff for delivery to state prison officials, ordered him to remain in the sheriff’s custody. Thereafter, the court ordered the sheriff to deliver Mr. Schrom to the Department of Corrections, continuing to retain 120 days jurisdiction. Then the court ordered Mr. Schrom back into the hands of the sheriff so he could appear at a court hearing. Then the court, apparently still of the view that Mr. Schrom was still a candidate for probation, and was a trustworthy person, ordered his release from any confinement for Thanksgiving Day. A month later, the judge ordered Mr. Schrom’s release from custody for Christmas Day.
In the end, the district judge concluded that Mr. Schrom had not cooperated with the authorities, which is to say he declined to put the finger on the culprit who stole the logging trailer, assuming that he knew, a fact which is not established by the record. Assuming that he did know, for his misguided loyalty he was ordered sent off to prison for the six-year term which for over six months was poised over his head like the very sword of Damacles. Assuming he did not know the culprit, it would appear that Mr. Schrom, who justified the court’s belief that he would not run when freed from confinement, is paying a rather heavy price for three tires he was neither charged with nor convicted of having stolen.
The case is reminiscent of State v. Talmage, 104 Idaho 249, 259, 658 P.2d 920, 930 (1983), where the district judge confined the defendant, instead of retrying him, as coercion to induce the defendant to answer the prosecutor’s questions. A problem I had in that case — troubling no other member of this Court — and encounter again today, is wondering to what extent a district judge may properly become involved in aiding law enforcement in the prosecution, and here the apprehension, of criminals.
II.
The majority sees this case as not like State v. Kerrigan, 98 Idaho 701, 571 P.2d 762 (1977). I disagree. There is a strong similarity, although under the facts of this case, I do not see any error as to the procedures we review. I believe that the district courts not only can, but should, utilize the 120-day retained jurisdiction procedure, but remain skeptical that it should be used as it was used here. If the district judge thought that the possession of stolen tires merited six years in the penitentiary, so be it, but I remain troubled that such a sentence should have been used as a club to coerce information which Mr. Schrom may or may not have been able to give, assuming that he knew and would possibly be willing to incriminate a friend or acquaintance.
Accepting counsel’s contention that his client, Mr. Schrom, had acquired a probationary status, the only term of that probation was that he “cooperate.” The district court concluded that he had not done so, making it difficult to see how Mr. Schrom was deprived of any rights as a probationer.
Putting aside such considerations as the requirement of “cooperation” placed upon Mr. Schrom, and had this element not crept into the sentencing process, it is difficult to believe that the court would have imposed a six-year term. So believing, I would feel much more comfortable if this Court were to reduce the sentence to a two-year term. To tell Mr. Schrom, who we were told was allowed bail pending appeal, that he must now turn himself in is somewhat akin to keeping a man on death row for ten years and then executing him.
It is true that excessiveness of sentence has not been raised as an issue. It is equally true that in State v. Otto, 102 Idaho 250, 629 P.2d 646 (1981), this Court, sua sponte, raised the issue that solicitation to commit murder was not a crime, and on that issue reversed a conviction of attempted first degree murder. The Court is not powerless to reduce a sentence which appears to have been imposed for a purpose other than pun*774ishment and which is on its face excessive.1 I would reduce the sentence. If the Court does not, Mr. Schrom, on remand, may find some relief by a Rule 35 motion.

. In State v. Constanzo, 76 Idaho 19, 276 P.2d 959 (1954), a unanimous court, in an opinion authored by Justice Givens, did exactly that, sua sponte, in a case much like this, absent only the attempt to coerce the defendant to “cooperate.” Five years in the penitentiary was reduced to three months in the county jail and a fine of $500.